—Judgments, Supreme Court, New York County (Herbert Altman, J.), rendered February 9, 1990, convicting defendants of 2 counts of grand larceny in the second degree, 3 counts of grand larceny in the third degree, 2 counts of criminal possession of stolen property in the second degree, 3 counts of criminal possession of stolen property in the third degree, scheme to defraud in the first degree, offering a false instrument for filing in the first degree, and criminal possession of a forged instrument in the second degree; and sentencing them to 4 terms of imprisonment of 4 to 12 years, 6 terms of 2 to 6 years, and 1 term each of 1 to 3 years and 1 year, all to run concurrently, and an unconditional discharge, unanimously affirmed.
The trial court properly admitted the conditional examinations. The People satisfied their obligation under CPL 660.60 (2) by filing the tapes and transcripts before the start of the trial. We also find that defendants’ guilt was established beyond a reasonable doubt, the evidence showing that they systematically stole the life savings of their victims (see, People v Antilla, 77 NY2d 853; People v Spiegel, 48 NY2d 647). Defendants’ larcenous intent and their victims’ lack of consent is clear from the pattern of transactions. We find no merit in defendant Lucille Cray’s retrospective analysis of her trial counsel’s efforts (People v Baldi, 54 NY2d 137, 146). Concur— Rosenberger, J. P., Ellerin, Kupferman, Asch and Rubin, JJ.